


AMENDMENT NO. 3
TO THE NORTH AMERICAN COAL CORPORATION
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
(As Amended and Restated as of January 1, 2008)


The North American Coal Corporation hereby adopts this Amendment No. 3 to The
North American Coal Corporation Supplemental Retirement Benefit Plan (As Amended
and Restated as of January 1, 2008) (the "Plan"), to be effective immediately
following the close of business on December 31, 2013. Words used herein with
initial capital letters which are defined in the Plan are used herein as so
defined.


Section 1


The “Whereas” clauses to the Introduction to the Plan are hereby amended by
adding the following 12th paragraph to the end thereof, to read as follows:


“WHEREAS, effective December 31, 2013, all benefits under the Pension Plan and
this Plan were permanently frozen.”
Section 2


Section 2.1(11) of the Plan is hereby amended in its entirety to read as
follows:


“(11). “Pension Plan” shall mean The NACCO Industries, Inc. Pension Plan for
Salaried Employees (terminated November 30, 1986) or The Combined Defined
Benefit Plan for NACCO Industries, Inc. and Its Subsidiaries, which includes The
NACCO Industries, Inc. Pension Plan for Salaried Employees which was merged into
such plan on December 31, 1993 (collectively, “Plan 005”). Pension accruals
under Plan 005 for Employees of NACCO Industries, Inc. were generally frozen as
of December 31, 1993 and pension accruals under Plan 005 for other Participants
in this Plan were generally frozen on December 31, 2004. In accordance with the
terms of Plan 005 and this Plan, the frozen benefits for the NACCO employees
were subject to a cost-of-living adjustment (COLA) through December 31, 2009 and
the frozen benefits for the other Participants were subject to a COLA through
December 31, 2013. Certain Participants in this Plan received their entire COLA
under this Plan while the COLAs for the frozen Plan 005 Participants and the
Post-2007 Plan 006 Participants began to accrue under this Plan effective
January 1, 2008.”
Section 3


Section 3.3 is hereby amended by adding the following new Subsection (5) to the
end thereof, to read as follows:


“(5) Benefit Freeze. Notwithstanding any provision of the Plan to the contrary,
all Supplemental Retirement Benefits under this Plan shall be frozen in their
entirety effective immediately after the close of business on December 31, 2013
at the same time as all underlying Pension benefits are frozen under the Pension
Plan.”
Section 4


Section 3.5 is hereby amended by adding the following new Subsection (3) to the
end thereof, to read as follows:


“(3) Notwithstanding the foregoing, or any other provision of the Plan to the
contrary, The North American Coal Corporation shall be solely responsible for
the payment of the Supplemental Retirement Benefits payable to the Participants
who were employed by, or allocated to, The Sabine Mining Company




--------------------------------------------------------------------------------




on December 31, 2013 (or, if earlier on the date of their Termination of
Employment with the Controlled Group).”
Section 5


Exhibit A to the Plan is hereby amended in its entirety to read as shown in the
attachment to this Amendment. [Exhibit intentionally omitted]




EXECUTED this 18th day of September, 2013.




THE NORTH AMERICAN COAL CORPORATION




By: /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Senior Vice-President




